Citation Nr: 1439476	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  06-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1982 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted and increased rating for degenerative changes of the left knee.  The Veteran appealed the rating assigned in this decision, and the matter came before the Board.  In July 2013 the Board denied entitlement to a higher rating and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 the Court granted a Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  The issue of entitlement to a higher rating, having been remanded by the Court, is now once again before the Board for consideration.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  The Veteran does not experience limitation in extension or instability in the left knee, but has a marked cartilage tear and associated locking and effusion in the left knee joint.  

2.  There is x-ray evidence of arthritis of the left knee with painful flexion of the affected  joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2013).

2.  The criteria for a 10 percent rating for left knee arthritis with painful flexion have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 4.71a, Diagnostic Code 5003-5260 (2013); VAOGCPREC 23-97; VAOGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Degenerative Changes of the Left Knee

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating in a decision of May 2003.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran is currently in receipt of service-connected compensation benefits for degenerative changes in the left knee.  He contends, in essence, that he is entitled to a higher degree of compensation than that currently assigned.  That is, he alleges that his knee disability has grown in severity so as to warrant a higher disability evaluation.

In the December 2003 decision on appeal, the Veteran was granted an evaluation of 20 percent effective May 30, 2003.  The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5258 (2013).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5258 is used for rating the Veteran's dislocated semilunar cartilage, while DC 5010 represents arthritis.  

DC 5010 directs that traumatic arthritis will be evaluated under 38 C.F.R. § 4.71a, DC 5003.  That Code, in turn, provides that arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2013).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Generally, impairments of the knee and leg are rated under DCs 5256 through 5262.  DC 5256 provides ratings for ankylosis of the knee, where favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 - which forms one half of the Veteran's current hyphenated Code rating - provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5262 provides ratings based on impairment of the tibia and fibula, where malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

After reviewing the entire claims file, the Board finds that the Veteran's left knee has been not more than 20 percent disabling throughout the period on appeal, but that a separate 10 percent rating is warranted for radiographically-verified arthritis productive of painful motion.

In April 2003, the Veteran experienced mild effusion in the left knee that was tender to palpation.  Flexion and internal rotation were along the medial side of the knee, and eternal rotation of the flexed knee did not produce pain.  On VA examination in January 2005, he reported constant pain at level of 6 out of 10.  The pain was localized to mainly the back of the knee, and there had been knee aspirations and steroid injections performed to alleviate his discomfort.  VA clinical records confirm consultations for pain and the prescription of narcotic painkillers.  The Veteran reported swelling and locking, and stated that he has to take pain medication when flare-ups occur, and that he will leave work from time-to-time because the usage of such medication.  At the time, the Veteran was employed at the railroad, and stated that he experienced approximately two flare-up periods per month.  He had a flare-up in his previous job as a fireman, and due to a twisting injury associated with that pain, he missed work for a week on one occasion.

On range of motion testing during the January 2005 examination, the Veteran had motion from zero to 130 degrees.  Pain was present with repetitive motion, but there was no noted fatigability, weakness, or lack of endurance.  Patellofemoral crepitus and medial joint line pain were present, and grade I valgus laxity was noted, with negative Lachman's testing results.  The Veteran had no varus instability noted in the joint and the assessment was of patellofemoral chondromalacia of the knee.

A March 2010 letter from a private medical provider letter described the progression of the Veteran's knee disability, noting that he had been to several specialists to control his knee pain, and that narcotics and various other palliative measures had been described.  It was reported that the Veteran had crepitus bilaterally in the knees, and that pain was elicited in the patellar grind test.  There was no laxity in the ligaments, and muscle strength was full.  There was some left knee effusion present.  Essentially, the physician concluded that the Veteran's knee has continued to hurt since 2005, and that "all options have been exhausted except for surgery."  It was the opinion that a "significant disability" existed as due to chondromalacia.  

On VA examination February 2013, noted pathology of the left knee included chondromalacia and a medial meniscal tear as well as osteoarthritis.  The Veteran stated that he used to receive injections to the knee; however, his last treatment had been in 2011 as the effectiveness was reportedly much lower than in previous treatments.  He stated that his knee will occasionally "give out" on him, and that "locking" occurs three to four times a day.  He further stated that he had worn a brace in the past, but that as it bruised him, he was looking for one that had shorted metal supports.  Range of motion testing revealed knee flexion to 110 degrees, with painful motion occurring at that terminal point, no limitation of extension, and no evidence of painful extension.  The Veteran was able to perform the range of motion testing three times with no additional limitation of motion.  With regard to functional impairments, pain on movement and less movement than normal range of motion were assessed, however there was no additional functional limitations due to weakness, excess fatigability, incoordination, swelling, deformity, atrophy, instability of station or locomotion, nor any interference with sitting, standing, or weight bearing.  

There was tenderness and pain on palpation for the left knee, and there was no noted instability in the joint.  Specifically, the examiner found that the knee was normal with respect to posterior and medial-lateral instability testing.  Patellar subluxation and dislocation was specifically noted to not be present, and there was no additional tibial or fibula impairment.  The Veteran was found to exhibit frequent locking of the knee, and frequent joint pain was present.  There was a meniscal tear in the joint, and the Veteran was noted to not have had any type of surgical procedure to correct the left knee pathologies.  No scars were associated with his left knee, and the only ambulatory device noted was occasional usage of a brace.  Magnetic resonance imaging (MRI) testing was included, and joint effusion was noted.  The Veteran was also noted to have arthritis documented by radiographic testing.  

Based on the above, the Board concludes that as there has been no evidence of lateral instability or recurrent subluxation, a separate rating is not warranted under Code 5257.  See 38 C.F.R. § 4.71a, DC 5257; VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Also, in all afforded VA examinations, the Veteran has demonstrated normal extension testing with regard to his left knee, and thus a separate compensable rating based on limitation of extension is also not warranted under Code 5261.  See 38 C.F.R. § 4.71a, DC 5261; VAOPGCPREC 9-04.  No ankylosis has been documented, and the Veteran has been specifically found to not have any tibial or fibula impairment associated with his service-connected left knee degenerative changes.  Accordingly, the regulatory criteria addressing those manifestations need not be considered.  See 38 C.F.R. § 4.71a, DC 5256, 5261.  Essentially, the Veteran experiences pain in his joint that produces some limitation of flexion, and he also experience frequent locking of the joint as due to his disability.  Also, there is arthritis present which has been documented by radiographic findings.

With regard to the regulatory criteria applicable to limitation of flexion, the Board notes that a 30 percent rating would require flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Simply put, the Veteran has not experienced that level of disability, with his flexion, limited by pain, being limited to 110 degrees at its most severe finding.  Such a finding, irrespective of other limitations, would not even amount to a compensable level under Code 5260, which requires limitation to 45 degrees before a 10 percent rating can be assigned.  Id.  As this is the case, a higher disability evaluation is not warranted under this regulatory provision.  

Nonetheless, the Veteran and his representative have argued that he is entitled to a separate 10 percent rating for painful, noncompensable limitation of flexion with radiographically confirmed arthritis under 38 C.F.R. § 4.71a, DC 5003.  Given that the Veteran has an otherwise noncompensable limitation of flexion due to pain associated with radiographically verified arthritis, the Board finds that a separate 10 percent rating is, indeed, warranted.  38 C.F.R. §§ 4.59, 4.71a , DC 5003-5260 (2013); See VAOGCPREC 23-97; VAOGCPREC 9-98.  

Conversely, the Veteran is not entitled to additional compensation under DCs 5260 and 5261.  Again, while those Codes allow for separate ratings for motion that is limited in terms of flexion and extension, the Veteran's limitation of flexion does not meet the schedular criteria for a compensable rating (DC 5260 provides for a minimal 10 percent rating for flexion reduced to 45 degrees), and the evidence reflects that he has no limitation of extension (DC 5261 provides for a minimal 10 percent rating for extension that is limited to 10 degrees).  38 C.F.R. § 4.71a.

The most prominent disabling feature of the service-connected left knee disability has been frequent locking associated with arthritis.  Code 5258 provides for a maximum schedular rating of 20 percent for dislocated cartilage with frequent episodes of "locking" and associated pain and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  This diagnostic criteria perfectly describes the service-connected left knee, as there is a meniscal tear with associated pain and effusion.  Frequent locking is, as mentioned above, noted, and the maximum 20 percent rating contemplates this level of severity.

Simply put, the Veteran does not experience limitation of motion which would warrant a rating of higher than 20 percent, and there is no functionally additional instability or limitation of motion as due to such factors as repetition, weakness in the joint, fatigability, or any incoordination as a result of his service-connected knee disorder.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran has reported that his symptoms become worse, or "flare-up," with exposure to cold weather and repeated use (see February 2013 VA examination), and has also indicated that such episodes of worsening "at any time; at work, at home, and even lying in bed."  However, the Veteran has not provided any indication as to the degree of worsening.  Furthermore, though he has identified repetitive use as one precipitating factor, objective range of motion testing has confirmed no reduction in the Veteran's range following repetitive use.  In arriving at these conclusions regarding the Veteran's level of disability, the Board has fully considered whether any additional functional loss of use occurs during periods of flare-up, but finds that there are none. 

As such, other than the assignment of a separate 10 percent rating for painful motion due to arthritis, the Veteran's disability picture is not so severe as to warrant rating of higher than 20 percent and the claim for an increase must be denied. 

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected left knee.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected left knee disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria considered rate the knee on the basis of limitation of motion (to include as due to factors such as pain, weakness, fatigability, and incoordination), instability, and locking; thus, the demonstrated manifestations - namely pain on motion, and episodes of locking - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left knee and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, regard to work impairment, it was noted that there was some interference in the Veteran's ability to work.  While the Veteran was employed full-time in railroad operations, it was noted that he could not tolerate extended periods of walking or climbing ladders.  Nonetheless, a careful consideration of the entire record reveals that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice letters were sent to the Veteran in June 2003, and March 2006.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in March 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2008.

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.






ORDER

A rating in excess of 20 percent for degenerative changes of the left knee is denied.

A 10 percent rating for arthritis of the left knee with limitation of flexion is granted, effective May 30, 2003.
	



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


